DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  claims 1 and 3-8 each recite “the portion”. The Examiner suggests writing “the portion of the first lead frame” for more consistency in order to know what the portion is.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “and the mold resin includes a recess, and the recess is opened to expose only the portion and the mold resin.” (emphasis added). This formulation sounds awkward because the recess is an integral part of the mold resin (which is the whole entity 9 in Applicants’ disclosure), so writing that the recess exposes the mold resin does not sound right. One can understand if the recess exposes a portion of the mold resin or something embedded in the mold resin such as a lead or portion thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funakoshi et al. (JP 2006196930).

a.	Re claim 1, Funakoshi et al. disclose a semiconductor device, comprising: a first semiconductor integrated circuit 2 ( including its unlabeled bump terminals connected to wires 4; see figs. 1&6-10&13-14 and related text; see last paragraph of page 4 and remaining of disclosure for more details) including at least a first terminal (unlabeled left bump of chip 2 on figs. 6-7 for example) and a second terminal (unlabeled right bump of chip 2); a first lead frame 3 (left one; it is noted that what Applicants are calling “leadframe” is merely a lead) connected to the first terminal; a second lead frame 3 (right one) connected to the second terminal; and a mold resin 5 covering the first semiconductor integrated circuit, wherein the mold resin further covers the first lead of the first lead frame and the mold resin (explicit on figs. 6&7 noting the exposed walls of recess 10 are made of resin 5; in the alternative, the mold resin or portion thereof exposed can be the filet portion 13 on fig. 7).

b.	Re claim 3, a tip (portion of 3 exposed on the left side of resin 5) of the first lead frame opposite to the first terminal is uncovered by the mold resin, and the portion of the first lead frame is interposed (in a top view as in Applicants’ disclosure) between the tip of the first lead frame and the first terminal (this spatial relationship can be inferred from at least figs. 6-7 of ‘930 and the interpretations from claim 1 rejection above).

Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable (assuming the objection and 112 1st issues above are satisfactorily fixed) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chin et al. (US 5,973,393), Shimamoto et al. (US 5,309,021), Moden (US 6,310,390) and Meguro et al. (JP 2009105334) disclose semiconductor devices similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899